



Exhibit 10.1
Amendment


to the Committed Revolving Credit Facility in the amount of USD 50.000.000,-,
between Norðurál Grundartangi ehf., reg. no: 570297-2609, as the Borrower and
Landsbankinn hf., reg. no. 471008-0280, as the Bank, dated November 27th 2013
(hereinafter referred to as the “Agreement”).


The Borrower and the Bank have agreed to make the following amendments to the
Agreement:


1) Termination date


Definition of “Termination Date” in Clause 1.1 of the Agreement shall hereafter
be as follows:


“Termination Date


means November 27th, 2022”


2) Other Provisions


For new extended Termination Date according to clause 3 of this amendment and in
accordance with clause 14.5 of the Agreement, the Borrower shall pay the Bank an
extension fee amounting to 0,20% of the Facility Amount.


The Borrower accepts by signing this Amendment that the extension fee will be
charged of the Borrower’s bank account no. 0186-38-100220.


Otherwise as not specifically stated in this Amendment, the Agreement shall be
unaffected and shall be governed by the terms and conditions set forth in the
Agreement.


The parties hereto have caused this Amendment to be duly executed in
, on October 2, 2019.


This Amendment has been prepared and signed in two copies of equal legal force,
one copy for the Bank, and one copy for the Borrower.






On behalf of the Borrower
 
 
On behalf of the Bank
 
 /s/Kristinn Bjarnason 
 
 
/s/Árni Pór Porbjörnsson     
 
 
 
 
/s/Davíđ Björnsson        
 
 
 
 
s/Einar Kristján Jónsson
 
 
 
 
 
 
Witnesses to the correct date and signature:
 
 
 
/s/Helga Jóna Hannesdóttir
130171-5409
 
  /s/Guđmunda Ósk Kristjánsdóttir
 020976-3149
Name
  Id. No.
 
Name
  Id. No.
 
 
 
 
 
 
 
 
 
 



                                                                         
                             



